DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2-15, 17, and 19-20 are objected to because of the following informalities: the word “Claim” should not be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURIMOTO (JP2015177632A; cited on IDS).
Regarding claim 1, KURIMOTO discloses a power transfer system (¶ 0007, 0014) for use between a first vehicle and at least a second vehicle (vehicles 20 shown in Fig. 1), the system comprising: 
 	an electric power system disposed in each of the first and second vehicles, the electric power system configured to provide electrical drive power to a vehicle drive system for propulsion of the associated vehicle (main batteries 21; ¶ 0018-0019); and 
 	a power transfer system configured to transfer electric power from at least the electric power system of the first vehicle to the electric power system of the second vehicle (comprising element 10, Fig. 1; or alternatively, comprising elements 23 and 10; ¶ 0023-0026).
	Regarding claim 2, KURIMOTO discloses the power transfer system is a bi-directional power transfer system configured to transfer electric power from the electric power system of the first vehicle to the electric power system of the second vehicle and further configured to receive electric power from the electric power system of the second vehicle to the electric power system of the first vehicle (e.g., the power transfer system comprising elements 10 and 23 is capable of bi-directional power transfer as each vehicle is capable of either supplying or receiving power and the cable 10 may be connected correspondingly; ¶ 0029).
 	Regarding claim 3, KURIMOTO discloses the power transfer system is a uni-directional power transfer system configured to transfer electric power from the electric power system of the first vehicle to the electric power system of the second vehicle (e.g., the power transfer system comprising element 10 has a power receiving pad/coil and a power transmitting pad/coil; ¶ 0024-0025).
 	Regarding claim 4, KURIMOTO discloses the power transfer system is a wireless power transfer system (¶ 0007, 0009, 0010).
Regarding claim 6, KURIMOTO discloses the power transfer system is an inductive power transfer system (¶ 0014).
 	Regarding claim 7, KURIMOTO discloses the power transfer system is an electromagnetic power transfer system (¶ 0014).
 	Regarding claim 8, KURIMOTO discloses the power transfer system comprises a transmission line (70; ¶ 0026).
 	Regarding claim 9, KURIMOTO discloses the power transfer system comprises a retractable apparatus (i.e., being able to be drawn back) configured to transfer the electric power from at least the electric power system of the first vehicle to the electric power system of the second vehicle (e.g., apparatus as described in paragraphs 0027-0028 and as shown in Figs. 2 and 3 is retractable within the broadest reasonable interpretation).
 	Regarding claim 10, KURIMOTO discloses the retractable apparatus is positioned along a longitudinal direction of the associated vehicle (¶ 0027-0028).
 	Regarding claim 11, KURIMOTO discloses the retractable apparatus is fixedly connectable between the first vehicle and the second vehicle (¶ 0027-0028, 0043-0045).
 	Regarding claim 12, KURIMOTO discloses an electric power system disposed in a third vehicle, the electric power system configured to provide electrical drive power to the third vehicle drive system for propulsion of the third vehicle; and a power transfer system configured to transfer electric power between the third vehicle and at least one of the electric power systems of the first and second vehicles (¶ 0027).
 	Regarding claim 13.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMEN (US 2016/0236583).
 	Regarding claim 16, KAMEN discloses a method of sharing power between electrical vehicles comprising: transferring power from a first vehicle to a second vehicle (¶ 0008, 0028-0029, 0033, 0036, 0057).
 	Regarding claim 17, KAMEN discloses an exchange of payment in response to the transferring power from the first vehicle to the second vehicle (¶ 0041, 0044, 0061, 0064).
 	Regarding claim 18, KAMEN discloses a method of providing power from a mobile charger to an electrical vehicles comprising: transferring power from the mobile charger to the vehicle (¶ 0008, 0028-0029, 0033, 0036, 0057). 	
 	Regarding claim 19, KAMEN discloses the mobile charger is selected from the group consisting of vehicles, trucks, and drones (¶ 0008, 0028-0029, 0033, 0037).
 	Regarding claim 20, KAMEN discloses an exchange of payment in response to the transferring power from the mobile charger to the vehicle (¶ 0041, 0044, 0061, 0064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURIMOTO as applied to claims 1-4 and 6-13 above, and further in view of RICCI (US 2017/0136894; cited on IDS).
 	Regarding claim 5, KURIMOTO discloses the vehicle-to-vehicle power transfer system as applied to claim 1 but fails to disclose the power transfer system is a capacitive power transfer system. RICCI discloses the power transfer system is a capacitive power transfer system (¶ 0165). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the capacitive power transfer system in order to provide wireless power transfer without electromagnetic radiation. 
	Regarding claim 15, KURIMOTO discloses the vehicle-to-vehicle power transfer system as applied to claim 1 but fails to disclose the power transfer system is embedded in a roadway surface. RICCI discloses a power transfer system that is embedded in a roadway surface (¶ 0049-0050, 0098). It would have been obvious to apply the embedded power transfer system .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURIMOTO as applied to claims 1-4 and 6-13 above, and further in view of LIN (US 2015/0229157).
 	Regarding claim 14, KURIMOTO discloses the vehicle-to-vehicle power transfer system as applied to claim 13 but fails to disclose the power transfer system is a coating upon the roadway surface. LIN discloses a power transfer system that is coated on a supporting surface (¶ 0019). It would have been obvious to apply the coated power transfer system of LIN to the power transfer system of KURIMOTO which is located upon the roadway surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the power transfer system is a coating upon the roadway surface in order to increase security/stability of the power transfer system (as opposed to a power transfer system that is temporarily fixed/placed on the roadway surface) and/or to increase availability of the power transfer system to multiple users (as opposed to a power transfer system that is maintained by a single user and is temporarily fixed/placed on the roadway surface).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 25, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 25, 2022